Citation Nr: 0209124	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 18, 
1996, for an award of nonservice connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to July 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that granted the veteran's claim for nonservice 
connected pension benefits.  The veteran has perfected an 
appeal with respect to the December 18, 1996, effective date 
assigned for the award of these benefits.  A hearing was held 
before the undersigned member of the Board at the RO (i.e. a 
Travel Board hearing) in June 2002. 


FINDING OF FACT

On December 18, 1996, the RO received from the veteran a 
claim of entitlement to nonservice connected pension 
benefits; evidence of record does not indicate that a formal 
or informal claim for such benefits was previously received 
by the RO, or that the incapacitating effects of physical or 
mental disability prevented the veteran from filing a 
disability pension claim for at least the first thirty days 
immediately following the date on which he veteran became 
permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 18, 
1996, for the award of nonservice connected pension benefits, 
are not met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(b)(1)(ii)(B) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  As will be 
discussed below, earlier effective date claims, such as the 
one before the Board in the decision below, generally involve 
a determination as to when a claim was received or when 
entitlement to certain benefits arose.  The relevant evidence 
to review is already of record, and the veteran does not 
claim otherwise.  

In any event, through the issuance of the June 1997 statement 
of the case, the July 1999 supplemental statement of the 
case, and through discussion during the June 2002 VA Travel 
Board hearing, the veteran had been put on notice as to the 
evidence generally necessary to substantiate such claims.  
Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim.  It is also noted that pursuant to 
the September 1998 Board remand, additional development was 
undertaken.  Therefore, the facts relevant to this claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding this claim.

A review of the record reflects that on December 18, 1996, 
the RO received from the veteran a claim of entitlement to 
nonservice connected pension benefits (VA Form 21-526, 
Veteran's Application for Compensation or Pension), and that 
by a decision dated in April 1997, established entitlement 
for VA pension benefits effective December 18, 1996.  

The veteran asserts that an earlier effective date for the 
grant of nonservice connected pension benefits is in order.  
During the course of the appeal the veteran has contended 
that he originally submitted a claim for pension on or about 
June 6, 1996, while he was hospitalized at the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma after suffering a 
myocardial infarction in late May 1996.  He states that the 
claim form was filled out by his spouse and a service 
officer, signed by him, and was mailed from the hospital by 
the service officer.  The veteran does not recall the name of 
that service officer. The veteran states that he did not ever 
receive any communication from the VA with respect to that 
claim.

The veteran has also related that he was readmitted to the 
VAMC in September 1996 for quadruple bypass surgery, at which 
time it was discovered that the application for benefits sent 
in May 1996 could not be located at the RO.  As such, the 
veteran explained, during his September 1996 hospitalization 
his spouse and another service officer filled out and mailed 
another claim (again signed by the veteran) for pension 
benefits.  

In support of his latter contention, the veteran submitted a 
photocopy of the claim form which he contends was submitted 
in September 1996, and reported the name of the service 
officer at the VAMC who assisted him in his substantive 
appeal and alleges that the claim was filled out in the 
service officer's handwriting.

Pursuant to the September 1998 Board remand, the RO contacted 
the VAMC and requested that they provide any information 
available regarding the service officers noted by the veteran 
and whether claims were prepared and submitted in June and 
September 1996 as alleged.  

In a February 1999 letter, the Chief of the Medical 
Administration Services (MAS) of the VAMC responded, and 
related that they were unable to identify from their records 
any staff member or service organization who might have 
assisted the veteran in June 1996 with a VA pension 
application.  It was pointed out that the RO's Veteran 
Services Representative, who usually contacts veteran's 
during periods of hospitalization, indicated that he had no 
record of assisting the veteran or others acting on his 
behalf in completing an application.  Finally, the Chief 
noted that the service officer named by the veteran as 
assisting him in September 1996 was a veteran's 
representative and not a VA agent.  

During the June 2002 Travel Board hearing, the veteran 
reiterated that he, through the assistance of his spouse and 
other individuals (he referred to the assistance of a 
"marine" in June 1996) submitted claims for VA pension in 
June and September 1996, but that these claims either were 
never received at the RO, were misplaced, or were thrown out.  
He testified that when that he and his spouse investigated 
the status of his claim they were told by an individual at 
the RO that if a veteran was "not in the system" his/her 
claim would be thrown out, and that he had been "lost in the 
cracks."  

The governing legal criteria provide that except as otherwise 
provided, the effective date of an evaluation and award of 
pension will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400 (2001). 

Further, if within one year from the date on which the 
veteran became permanently and totally disabled, he or she 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his or her own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first thirty days immediately 
following the date on which the veteran became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of the claim or the date 
on which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2001). 

It is also noted that VA regulations provide that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.152 (2001).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under VA law, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought; and, upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155 (2001).  

Upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion that the original claim (i.e., the formal 
application for VA compensation or pension) received on 
December 18, 1996, was the earliest submission by the veteran 
indicating that he was seeking entitlement to nonservice 
connected pension benefits.  To find otherwise would require 
the Board to engage in speculation.  Hence, it is the 
appropriate date for the establishment of VA pension 
benefits. 

Regarding the veteran's contentions and supporting evidence 
(the application dated September 1996) discussed above, the 
Board initially notes that the RO, pursuant to a Board 
remand, took steps to try and substantiate the alleged 
filings and/or communications of June and September 1996, to 
no avail.  This included an inquiry as to whether any 
individual employed by or acting as an agent of VA assisted 
the veteran and his spouse in filing the claims.  In this 
regard, it is noted that United States Court of Appeals for 
Veterans Claims has held that consideration should be given 
to assigning an earlier effective date where a claim is 
forwarded to the RO from other sections of the VA.  See 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  The veteran's 
contentions that claims for nonservice connected pension 
benefits were filed in June and September 1996 are simply not 
substantiated by the record.  

It is pointed out that while the veteran has made no claim to 
this effect, the Board has nevertheless reviewed the entire 
record in order to determine whether a retroactive award is 
warranted pursuant to 38 C.F.R. § 3.400(b)(10(ii)(B) (2001).  
However, upon such review, the Board determines that there is 
no basis to allow for a retroactive award based on a showing 
that the incapacitating effects of physical or mental 
disability prevented the veteran from filing a disability 
pension claim for at least the first thirty days immediately 
following the date on which he veteran became permanently and 
totally disabled, which was in May 1996 (when he suffered the 
myocardial infarction).  

Moreover, in considering the provisions of 38 C.F.R. § 3.157 
(2001), the Board observes that since the December 1996 
application form, by definition, is the veteran's original 
claim for pension benefits; and since the April 1997 rating 
action is the very first adjudication of such a claim, there 
is no basis on which to accept either the May 1996, or the 
September 1996, report of VA hospitalization as an informal 
pension claim or an informal claim to reopen for purposes of 
deciding the veteran's entitlement to an earlier effective 
date for an award of such benefits.  See 38 C.F.R. 
§§ 3.157(a)-(b), 3.160 (2001).

Accordingly, the Board must conclude that there is presently 
no legal basis for the assignment of earlier effective date 
for the award of nonservice connected pension benefits prior 
to December 18, 1996, the date of receipt of the veteran's 
claim.  Thus, the claim for an earlier effective date must be 
denied.  38 U.S.C.A. § 5110 (West 1991 & West 2001); 
38 C.F.R. § 3.400(b)(2) (2001).  

The Board sympathizes with the veteran, but emphasizes that 
it is legally bound in its decisions by applicable statutes, 
VA regulations and precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(a),(c) (West 1991 & Supp. 2001).

In reaching its decision in this case, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



ORDER

An effective date earlier than December 18, 1996, for the 
award of nonservice connected pension benefits is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

